Case 18-10353   Doc   Filed 01/07/21   Page 1 of 6
Case 18-10353   Doc   Filed 01/07/21   Page 2 of 6
Case 18-10353   Doc   Filed 01/07/21   Page 3 of 6
Case 18-10353   Doc   Filed 01/07/21   Page 4 of 6
                     Case 18-10353       Doc       Filed 01/07/21   Page 5 of 6




                          UNITED STATES BANKRUPTCY COURT
                         MIDDLE DISTRICT OF NORTH CAROLINA
                                GREENSBORO DIVISION

 In Re:                                              Case No. 18-10353

 Brian Dale Gauthier
 Elizabeth M Gauthier                                Chapter 13
  aka Elizabeth Mays Gauthier

 Debtors.                                            Judge Benjamin A. Kahn

                                  CERTIFICATE OF SERVICE

I certify that on January 7, 2021, a copy of the foregoing Notice of Mortgage Payment Change
was filed electronically. Notice of this filing will be sent to the following party/parties through
the Court’s ECF System. Party/Parties may access this filing through the Court’s system:

          Bradley Peter Jarvis, Debtors’ Counsel
          tennantlaw@triad.twcbc.com

          Anita Jo Kinlaw Troxler, Chapter 13 Trustee
          office@chapter13gboro.com

          Office of the United States Trustee
          (registeredaddress)@usdoj.gov

I further certify that on January 7, 2021, a copy of the foregoing Notice of Mortgage Payment
Change was mailed by first-class U.S. Mail, postage prepaid and properly addressed to the
following:

          Brian Dale Gauthier, Debtor
          2204 Van Buren St.
          High Point, NC 27260
                 Case 18-10353       Doc   Filed 01/07/21   Page 6 of 6




      Elizabeth M Gauthier, Debtor
      2204 Van Buren St.
      High Point, NC 27260

Dated: January 7, 2021                       /s/ D. Anthony Sottile
                                             D. Anthony Sottile
                                             Authorized Agent for Creditor
                                             Sottile & Barile, LLC
                                             394 Wards Corner Road, Suite 180
                                             Loveland, OH 45140
                                             Phone: 513.444.4100
                                             Email: bankruptcy@sottileandbarile.com
